Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7, 11, 12, and 24-29 are pending and rejected. Claims 8-10, 13-23, and 30-34 are withdrawn. Claim 1 is amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	 
Claims 1-7, 11, 12, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, 2017/0338472 A1 (hereinafter Zhamu ‘472) in view of Zhamu, US 2017/0225233 A1 (hereinafter Zhamu ‘233), Jang, US 2017/0166722 A1 (note: second inventor is used to distinguish between Zhamu references), and Matsuno, US 2017/0117583 A1.
.
Regarding claims 1, 3, and 12, Zhamu ‘472 teaches a method of producing a graphene-embraced or graphene-encapsulated electrode active material directly from a graphitic material (abstract), said method comprising: 
a) mixing multiple particles of a graphitic material and milling media in a first impacting chamber of a first energy impacting apparatus (mixing multiple particles of a graphitic material in an impacting apparatus, where impacting balls can also be included, 0050 and 0100, such that the graphitic material will be mixed with milling media); 
b) operating said first energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said particles of graphitic material and transferring said peeled graphene sheets to surfaces of said milling media to produce graphene- embraced milling media inside said first impacting chamber (where the impacting causes the graphene sheets to peel off from the source graphite particles and tentatively deposit on the surface of the impacting balls, 0050 and 0100, such that the impacting balls or milling media will be embraced by the graphene and since the milling media is embraced by the graphene, this indicates that the apparatus was operated with a frequency and intensity for a length of time sufficient to cause the media to be embraced by graphene); 
c) mixing said graphene-embraced milling media and multiple particles of a solid electrode active material in a second impacting chamber of a second energy impacting apparatus, wherein said second impacting chamber is the same or different than said first impacting chamber and said second energy impacting apparatus is the same or different than the first energy impacting apparatus (where the graphene sheet-coated impacting balls subsequently impinge upon the solid carrier particles, i.e. inorganic 
d) operating said second energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphene-embraced milling media and transferring said peeled graphene sheets to surfaces of said multiple particles of an electrode active material to produce graphene-embraced or graphene-encapsulated particles of electrode active material inside said second impacting chamber (where the graphene sheet-coated impacting balls subsequently impinge upon the solid carrier particles, i.e. inorganic particles, to transfer the graphene sheets to the surface of the solid electrode active particles to produce graphene-coated electrode active particles, 0051 and 0100, indicating that the apparatus is operated with a frequency and intensity for a length of time sufficient for peeling off the graphene sheets from the milling media or impacting balls and transferring the peeled graphene to the electrode active particles inside the second impacting chamber); and 
e) recovering said graphene-embraced or graphene-encapsulated particles of electrode active material from said second impacting chamber (0052).
Zhamu ‘472 does not teach mixing the graphitic material and the milling media in a first impacting apparatus that contains no electrode active material. Zhamu ‘472 teaches that when using impacting balls the graphene sheets are peeled off the by the impacting balls and transferred to the surfaces of the impacting balls first and then 
Zhamu ‘233 teaches a method of producing a graphene-reinforced inorganic matrix composite directly from a graphitic material, the method comprising mixing multiple particles of a graphitic material and multiple particles of an inorganic solid carrier material to form a mixture in an impacting chamber of an energy impacting apparatus, operating the energy impacting apparatus with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the graphitic material and transferring the graphene sheets to surface of solid inorganic carrier material particles to produce graphene coated or graphene-embedded inorganic particles inside the impacting chamber, and forming graphene-coated or graphene embedded inorganic particles into a graphene-reinforced inorganic matrix composite (abstract). They teach that the graphene-coated solid inorganic particles can also be sold as a separate product (0053). They teach that impacting ball can also be included where graphene sheets are peeled from the source of graphite particles and tentatively deposit onto the surfaces of the impacting balls (0055). They teach that when the graphene sheet-coated impacting balls subsequently impinge upon solid carrier particles, the graphene sheets are transferred to surface of carrier particles to produce graphene-coated inorganic particles (0055). They teach that the impacting media may contain balls of metal, glass, ceramic, or organic materials (0117). They teach that when no impacting particles are used, harder inorganic particles are more capable of peeling off graphene sheets from graphite particles as compared to softer inorganic particles such as tin or aluminum (0153). They 
From the teachings of Zhamu ‘472 and Zhamu ‘233, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first mixed the graphene particles with milling media in a first impacting apparatus so as to peel the graphene layers from the graphitic source material using impacting balls and then to have subsequently mixed the graphene-embraced impacting balls with the electrode active material in a second impacting apparatus because Zhamu ‘472 indicates that an indirect transfer method is a suitable method of embracing active material particles with graphene sheets, where the active material includes softer materials such as aluminum and tin and Zhamu ‘233 indicates that impacting balls help to accelerate the process of peeling off graphene sheets, softer inorganic particles such as tin and aluminum are not as capable of peeling off graphene sheets, and impacting palls increase the amount of graphene in the graphene-coated particles such that it will be expected to provide a first process of peeling off graphene sheets using the impacting balls with more efficiency to provide graphene-embraced impacting balls followed by a second process of impacting the electrode active material with the graphene-embraced impacting balls via an indirect transfer process that provides the benefits of more efficient peeling of graphene sheets and a larger amount of graphene on the particles. 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, since Zhamu ‘472 indicates that an indirect transfer process is suitable for forming graphene-embraced active material, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first mixed the impacting balls with the graphene sheets to provide graphene-embraced impacting balls followed by mixing the graphene-embrace impacting balls with the electrode active material in a second impacting apparatus because it will still result in forming the graphene-embraced electrode active material as desired through the indirect transfer process. 
Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233 multiple particles of a graphitic material will be mixed with milling media in a first impacting chamber of a first energy impacting apparatus where the chamber contains no electrode active material, the chamber will be operated with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the particles of graphitic material and transferring the peeled graphene sheets to surfaces of the milling media to produce graphene-embraced milling media inside the first impacting chamber containing no electrode active material, and then the graphene-embraced milling media will be mixed 
Zhamu ‘472 further teaches that the impacting balls may be stainless steel or zirconia, for example (0100). Zhamu ‘233 also teaches that the impacting media may contain balls of metal, glass, ceramic, or organic materials (0117).
	They do not teach that the impacting balls are formed from the materials of claim 3.
	Jang teaches a method of producing a graphene-reinforced polymer matrix by mixing particles of a graphitic material and particles of a solid polymer carrier in an impacting chamber, operating the energy impacting apparatus with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the graphitic material and transferring the graphene sheets to surface of solid polymer carrier material particles to produce graphene-coated or graphene-embedded polymer particles (abstract). They teach that impacting balls may also be included in the impacting apparatus where the graphene sheets are peeled off from the source of graphite particles and are tentatively deposited onto the surface of the impacting balls (0047). They teach that when the graphene-sheet coated impacting balls impinge upon solid carrier particles, the graphene sheets are transferred to surface of carrier particle to produce graphene-coated polymer particles (0047). They teach that when no impacting particles (ceramic, glass, metal balls, etc.) are used, harder polymer particles such as 
	From the teachings of Zhamu ‘233 and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected organic impacting balls formed from harder polymer particles such as polyethylene, polypropylene, nylon, acrylonitrile butadiene styrene (ABS), polystyrene, high impact polystyrene, etc. because Zhamu ‘233 indicates that organic materials are suitable for use as impacting balls in a process similar to that of Zhamu ‘472 and Jang indicates that the above listed organic materials are more capable of peeling off graphene sheets from graphite particles as compared to soft polymer particles in a process of peeling graphene from a graphitic source in an impacting apparatus such that they are expected to also be suitable materials for impacting balls because they are capable of peeling graphene sheets from a graphitic material. Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233 and Jang the milling media will contain a material selected from the group of polyethylene, nylon, i.e. a polyamide, polypropylene, polystyrene, high impact polystyrene, and acrylonitrile butadiene styrene, as required by claim 3.
Zhamu ‘472 in view of Zhamu ‘233 and Jang do not teach that the crystal structure of the particles of solid electrode active material is not damaged in the process.
Zhamu ‘472 further teaches that the particles of electrode active material are an anode active material selected from the group consisting of:

(B) lithiated and un-lithiated alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd with other elements; 
(C) lithiated and un-lithiated oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Fe, Ni, Co, or Cd, and their mixtures, composites, or lithium-containing composites; 
(D) lithiated and un-lithiated salts and hydroxides of Sn; 
(E) lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide; and combinations thereof (0060), i.e. materials as required by claim 12. 
Matsuno teaches a non-aqueous electrolyte secondary battery that includes a carbon-based negative electrode active material (abstract). They teach that the negative active material can include Si, Ge, Sn, Pb, Al, In, Zn, Ca, Sb, Bi, Cd, Sr, Ru, Pd, Pt, Ag, Au, etc. (0056). They teach adjusting the tap density of the negative electrode active material by pulverizing without giving a damage (distortion, crack, or the like of the crystal structure) to the negative electrode active material particle main body through collision, friction, or the like during pulverization (0044). They teach that it is preferably to confirm a correlation between the tap density and a bulk density, and the rotating member of the pulverizer, the rotor thereof, the rotational speed thereof, and the like through preliminary experiments according to the kind of the negative electrode active material, i.e. hardness, protrusion shape, the number of protrusions, and the like (0044). Therefore, Matsuno teaches forming an active material for a battery that 
From the teachings of Matsuno, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu ‘472 in view of Zhamu ‘233 and Jang to have optimized the conditions of the impacting apparatus when mixing the graphene-embraced milling media and the active material particles as to not damage the crystal structure of the active material particles because Matsuno indicates that it is desirable to not damage the crystal structure of active materials used in a battery where they can be undamaged after pulverizing by correlating the pulverizing conditions with the material, where pulverizing includes friction and collisions such that it will be expected to also be possible to optimize the conditions of the impaction process to prevent damage to the active particles since they will also be undergoing friction and collisions during impaction. Therefore, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggest operating the second energy impacting apparatus so that the crystal structure of the active material particles is not damaged. Further, since Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggest performing the claimed steps and using active material particles formed of materials meeting the requirements of claim 12 and using milling media materials meeting the requirements of claim 3, the resulting process is also expected to result in not damaging the crystal structure of the active particles. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 2, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets, where the material is understood to be the starting material such that it will be contained in the first impacting apparatus so as to be peeled using the impacting balls (abstract). Zhamu ‘233 also teaches that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets (0051).
Regarding claim 4, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1, where Zhamu ‘233 and Jang suggest using organic impacting balls.
	As discussed above for claim 1, Zhamu ‘233 teaches a process similar to that of Zhamu ‘472, where the impacting balls can be metal, glass, ceramic, or organic materials (0117). Zhamu ‘233 further teaches that the impacting balls or media may contain balls having a size in the range of 1 mm to 20 mm, where the shape may be spherical, needle like, cylindrical, conical pyramidal, rectilinear, or other shapes (0117). Therefore, they indicate that the shape may be regular, i.e. spherical, with a size within the claimed range, where the size of a sphere having a diameter of 1 mm to 20 mm will have a volume of less than 10 cubic centimeters. 
	From the teachings of Zhamu ‘233, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 5, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches incorporating the graphene-embrace electrode active material into a battery electrode (abstract and 0052). 
Regarding claim 6, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches incorporating the graphene-embraced particles of electrode active material and residual graphitic material into a battery electrode wherein the residual graphitic material is used as a conductive filler in the battery electrode (0053).
Regarding claim 7, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the particles of solid electrode active material contain pre-lithiated or pre-sodiated particles having up to an amount of 0.1% to 30% by weight of Li or Na ions where the particles are one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 11, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches exposing the graphene-embraced electrode active material to a liquid or vapor of a conductive material that is conductive to electrons and/or ions of lithium, sodium, magnesium, aluminum, or zinc (0059).
Regarding claim 24, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the electrode active material particles include powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 10 nm to 20 microns (0068), such that the diameter or thickness is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Regarding claim 25, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 24. Zhamu ‘472 further teaches that the inorganic material includes powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods having a diameter thickness from 10 nm to 20 microns (0068), such that the size overlaps the range of instant claim 25. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 26, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the graphitic material is selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, graphite fiber, graphitic nanofiber, graphite fluoride, chemically modified graphite, meso-carbon micro-bead, semi-crystalline graphite, or a combination thereof (0069). 
	Regarding claim 27, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the energy impacting apparatus may be selected from a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, plasma assisted ball mill, freezer mill, vibratory sieve, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer (0070).
	Regarding claim 28, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the method produces single-layer or few layer graphene sheets, where they are mostly single-layer 
	Regarding claim 29, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the method is carried out in a continuous manner using a continuous ball mill or continuous energy impacting device (0112). 

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered and in light of the amendment are considered persuasive. Therefore, the rejection has been modified to include Matsuno which indicates it is desirable to not damage the crystal structure of a negative active material for a battery, where the active material can undergo pulverization with collisions and friction and remain undamaged. 
Regarding Applicant’s arguments that Zhamu ‘472 does not motivate the sequential two energy impacting process as claimed, it is noted that Zhamu ‘472 indicates that an indirect transfer process is suitable and Zhamu ‘233 indicates that impacting balls are more efficient at peeling graphene sheets from the graphitic material, where since the process requires two steps of first transferring the graphene sheets to the impacting balls and then transferring the graphene sheets from the impacting balls to the active material, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first mixed the graphitic material and the impacting balls followed by mixing the 
It is noted that MPEP 2144.04(IV)(C) indicates that the order of mixing is obvious in the absence of unexpected results, such that a showing that the claimed order of mixing results in not damaging the crystal structure, whereas mixing the graphite material, the active material, and a milling media together results in damaging the crystal structure of the active material would indicate the criticality of the mixing order. However, it is noted that such a showing would need to be commensurate in scope with claim 1, i.e. for all active materials, impacting balls, etc.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718